       Case 3:17-cv-00762-RV-GRJ Document 32 Filed 03/25/21 Page 1 of 1
                                                                                          Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF FLORIDA
                                 PENSACOLA DIVISION

ALBERTO CHRISTOPHER LESLIE,

       Petitioner,
v.                                                              CASE NO. 3:17-cv-762-RV-GRJ

SECRETARY, DEPT. OF
CORRECTIONS,

      Respondent.
_____________________________/

                                           ORDER

       This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated February 23, 2021 (ECF No. 28), which recommended that the petition

be denied. The petitioner has been furnished a copy of the Report and Recommendation and has

been afforded an opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1), which he has done (ECF No. 31)

       Having considered the Report and Recommendation, and the timely objections filed, I

have determined that the Report and Recommendation should be adopted.

       Accordingly, it is now ORDERED as follows:

               The magistrate judge’s Report and Recommendation is adopted and incorporated
       by reference in this order. The Clerk must enter judgment stating, “Petitioner’s petition
       for a writ of habeas corpus under 28 U.S.C. § 2254 is denied. A certificate of
       appealability is denied.”

       DONE AND ORDERED this 25th day of March, 2021.



                                              /s/ Roger Vinson
                                             ROGER VINSON
                                             SENIOR UNITED STATES DISTRICT JUDGE
